UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Tomas Medina, 7 FEB 03 2020.
Plaintiff,
19-cv-9412 (AJN)

—V—

ORDER
City of New York, ef al,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On January 31, 2020, Defendants City of New York, Commissioner James O’Neill, Chief
of Department Terrance Monahan, Sergeant Hekmatullah Mukhtarzada, Police Officer Shanee
Hansler, Police Officer David Callan, Captain William J. Gallagher, Sergeant Jose A. Gomez,
Police Officer Nay Htoo, and Police Officer Christopher Siciliano filed a motion to dismiss.
Pursuant to Rule 3.F of this Court’s Individual Practices in Civil Cases, on or before February
10, 2020, Plaintiff must notify the Court and his adversary in writing whether (1) he intends to
file an amended pleading and when he will do so or (2) he will rely on the pleading being
attacked. Plaintiff is on notice that declining to amend his pleadings to timely respond to a fully
briefed argument in the Defendants’ January 31 motion to dismiss may well constitute a waiver
of the Plaintiff's right to use the amendment process to cure any defects that have been made
apparent by the Defendants’ briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec.,
LLC., 797 F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave
to amend has long been held proper, such as undue delay, bad faith, dilatory motive, and
futility”).

If Plaintiff chooses to amend, Defendants may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that they rely on the initially-filed motion to

dismiss.

Nothing in this Order alters the time to amend, answer or move provided by the Federal

Rules of Civil Procedure or Local Rules.

 

 
SO ORDERED.

Dated: February ? , 2020
New York, New York

ALISON J. NATHAN
United States District Judge

 
